            Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 1 of 37



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH OF
 THE RESIDENCE AND BUSINESSES
 LOCATED AT:

 35 JEAN DRIVE,
 SEABROOK, NEW HAMPSHIRE 03874
 (Target Location 1)

 SMOKING MONKEY INC.,
 14 LOWER NEW ZEALAND ROAD
 SEABROOK, NEW HAMPSHIRE 03874                       Case No. 19- mj -230-01-AJ
 (Target Location 2)                                 ____________________

 UP N SMOKE,                                         Filed Under Seal
 919 LAFAYETTE ROAD
 SEABROOK, NEW HAMPSHIRE 03874
 (Target Location 3)

 LEATHER & LACE ADULT VIDEOS,
 919 LAFAYETTE ROAD
 SEABROOK, NEW HAMPSHIRE 03874
 (Target Location 4)




      AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR SEARCH WARRANTS

       I, Special Agent Derek Dunn, being duly sworn, depose and state the following:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the U.S. Department of Homeland Security, Immigration

and Customs Enforcement (“ICE”), Homeland Security Investigations (“HSI”), and have been so

employed since April 2003. I am currently assigned to the Manchester, New Hampshire field

office. As part of my regular duties as a Special Agent, I investigate criminal violations relating

to a broad range of immigration and customs-related statutes and have been cross designated to

investigate violations relating to the distribution of illicit narcotics as specified under Title 21 of
            Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 2 of 37



the U.S. Code. I have been trained in drug investigations, narcotics identification, search warrants,

undercover techniques, surveillance, debriefing of informants, and other investigative procedures.

Through my training, education, and experience, I have become familiar generally with the manner

in which drug distribution organizations conduct their illegal activities, including purchasing,

manufacturing, storing, and distributing narcotics, the laundering of illegal proceeds, and the

efforts of persons involved in such activity to avoid detection by law enforcement. In the course

of participating in investigations of drug distribution organizations, I have conducted or

participated in surveillance, the purchase of illegal drugs, the execution of search warrants, the use

of tracking devices, debriefings of subjects, witnesses, and informants, and reviews of

consensually recorded conversations and meetings.

       2.       The information contained in this affidavit is based on my personal participation in

the investigation of this case and information provided to me by other federal, state, and local law

enforcement agents and officers, and other information and data gathered during the course of this

investigation. All observations that were not made personally by me were related to me by the

persons who made the observations. This affidavit is not intended to include each and every fact

and matter observed by me or known to the government relating to the subject matter of this

investigation. Instead, this affidavit contains only those facts which are necessary to establish that

probable cause exists to prove that fruits, evidence, and instrumentalities of the offenses described

herein will be found at the locations to be searched.

       3.       Based on my training, experience, and the facts as set forth in this affidavit, I submit

that there is probable cause to believe that William F. Walsh (“WALSH”), and others, both known

and unknown have committed violations of 21 U.S.C. § 841 (Distribution of Controlled

Substances) and 21 U.S.C. § 846 (Conspiracy to Distribute Controlled Substances).




                                                   2
            Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 3 of 37



                                     TARGET LOCATIONS

       4.       I make this affidavit in support of three applications for search warrants under Rule

41 of the Federal Rules of Criminal Procedure for three locations, collectively the “Target

Locations,” and any and all structures and/or vehicles within the curtilage thereof, all of which

are located within Rockingham County, within the District of New Hampshire. The Target

Locations to be searched are described in further detail in Attachment A and the things to be

searched for within the Target Locations are described in further detail in Attachment B.

       5.       WALSH has been identified as the owner, operator, and President of Smoking

Monkey, Inc. In business filings, WALSH is listed as the Principal of Smoking Monkey, Inc

which has a listed line of business of “Whol [sic] Farm Product Raw Materials.” The business

name, Smoking Monkey Inc sometimes noted as Smoker’s City LTD and S.M.I., is known to

currently operate retail establishments under the names the Smoking Monkey, which is physically

located at 14 New Zealand Road, Seabrook, New Hampshire 03874 (Target Location 2) and Up

N Smoke which is physically located at 919 Lafayette Road, Seabrook, New Hampshire 03874

(Target Location 3).     WALSH is also listed as the Principal of Adult Video Inc., which does

business as Leather & Lace Adult Videos, an adult video and retail store. Leather & Lace is also

located at 919 Lafayette Road, Seabrook, New Hampshire 03874, in the space next door to Target

Location 3 (Target Location 4).

                a. Target Location 1 is a single-family residence, gray in color with a detached

                   exterior garage, as described in Attachment A. Target Location 1 is believed

                   to be the location where WALSH lives and operates his businesses, as described

                   in more detail below.

                b. Target Location 2 is a commercial retail suite called The Smoking Monkey




                                                  3
            Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 4 of 37



                     within a business complex described in Attachment A. Target Location 2 is a

                     business where WALSH distributes synthetic cannabinoids, as described in

                     more detail below.

                c.   Target Location 3 is a commercial retail business called Up N Smoke

                     described in Attachment A. Target Location 3 is a business where WALSH

                     distributes synthetic cannabinoids, as described in more detail below.

                d.   Target Location 4 is a commercial retail business called Leather & Lace

                     described in Attachment A. Target Location 4 is another commercial retail

                     business owned and operated by WALSH that is immediately adjacent to

                     Target Location 3. Target Location 4 is connected to Target Location 3 by

                     an interior set of double doors, such that customers can move between locations

                     without going outside. WALSH has used accounts associated with the business

                     at Target Location 4 to pay for synthetic cannabinoids sold at Target

                     Locations 2 and 3.

                                       PROBABLE CAUSE

       6.       In April 2017, state and federal law enforcement in Virginia began a joint

investigation into the retail distribution of synthetic cannabinoids from a convenience store at a

gas station in Warrenton, Virginia. Synthetic cannabinoids are commonly referred to by the street

names “spice”, “herbal essence”, or “K2.” Local law enforcement received intelligence that

several individuals had been admitted to local emergency rooms after having consumed quantities

of synthetic cannabinoids purchased from the gas station in Warrenton. Through a series of

undercover buys, investigators seized several quantities of synthetic cannabinoids containing

Schedule I controlled substances from the owners of the gas station.




                                                  4
            Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 5 of 37



       7.       In December 2017, law enforcement executed search warrants in connection with

the investigation in Virginia. Pursuant to the search warrant, investigators seized more than seven

kilograms of synthetic cannabinoids, as well as approximately $420,611.11 in U.S. currency. A

target of the Virginia investigation agreed to cooperate with law enforcement, and will hereinafter

be referred to as “CW1.” CW1 will be referred to herein in the masculine, regardless of true

gender. CW1 admitted that he had purchased synthetic cannabinoids from an online website called

“Aroma Superstore,” which marketed synthetic cannabinoids as “herbal incense.”

       8.       Investigators identified Joseph Ruis (“RUIS”), Kimberly Drumm (“DRUMM”),

and Bonnie Turner (“TURNER”) as the primary targets of the investigation and suppliers to the

Virginia gas station operators through an analysis of bank records and business records, in

conjunction with physical surveillance, toll record analysis, and controlled purchases of synthetic

cannabinoids, as set forth in greater detail below. From that investigation, WALSH was identified

as another retail distributor of synthetic cannabinoids that he purchased from RUIS, DRUMM, and

TURNER through their spice businesses.

       9.       Starting in early 2018, law enforcement conducted a series of controlled purchases

of synthetic cannabinoids from a company identifying itself as “Aroma Superstore.” Most of the

synthetic cannabinoids that have been seized in this investigation have tested positive for

Schedule I controlled substances, including 5-Fluoro-ADB, FUB-AMB, and ADB-FUBINACA.

These are all types of synthetic cannabinoids.

       10.      When CW1 made purchases of synthetic cannabinoids at the direction of law

enforcement, the employees of Aroma Superstore directed the cooperating witness to pay by

cashier’s checks made out to “New World Marketing” or other entities determined to be linked to

RUIS, DRUMM, and/or TURNER. Investigators were able to trace the bank accounts into which




                                                 5
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 6 of 37



the cashier’s checks were deposited, and found that the signature card for the account associated

with the entity “New World Marketing” bore RUIS’s name. Records associated with the “New

World Marketing” accounts showed that large amounts of cashier’s checks and money orders were

deposited into the accounts, apparently to pay for purchases of synthetic cannabinoids.

Additionally, dozens of checks were written on the accounts to numerous other entities, which

were determined to be held by or associated with RUIS, DRUMM, and/or TURNER.

       11.    Based on financial records and incorporation documents, law enforcement has

linked RUIS to the following entities: Aroma Superstore, New World Marketing Inc., New World

Enterprises, New World Holdings Inc., Little Morongo Land DHS LLC, International Cannabis

Group, Desert Fulfillment & Logistics Inc., Aroma Cartel, New World Commerce, Consolidated

Fulfillment & Logistics LLC, Yes Vapors Inc., Mad Chemist Inc., Nationwide Aroma Inc., and

Brooklyn Group Inc.

       12.    Based on financial records and incorporation documents, law enforcement has

linked DRUMM to the following entities: Aroma Superstore, New World Marketing Inc., Eliquid

Mixer Inc., Clear Gold Inc., Aromaplex Inc., and New World Enterprises.

       13.    Based on financial records and incorporation documents, law enforcement has

linked TURNER to the following entities: New World Marketing Inc., New World Holdings Inc.,

NOCACO Inc., Desert Fulfillment & Logistics LLC, and Mountain Rose Trading Inc.

       14.    Based on financial records, interviews, and search warrant evidence, law

enforcement has identified WALSH as a buyer of spice supplied by RUIS, DRUMM, and

TURNER which WALSH then distributes through his retail stores the Smoking Monkey (Target

Location 2) and Up N Smoke (Target Location 3). WALSH has used accounts associated with

Leather & Lace Adult Videos (Target Location 4) to pay for wholesale shipments of spice.




                                               6
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 7 of 37



I.     Controlled Purchases of Synthetic Cannabinoids From Aroma Superstore

       15.     CW1 advised that his contact at Aroma Superstore was someone named “Harvey,”

whom he reached by calling the phone number (702) 208-9770, which was the public number for

Aroma Superstore listed on its website. CW1 advised that “Harvey” instructed him to send

payment for the synthetic cannabinoids via cashier’s check to “New World Marketing” and/or

“New World Holdings.” Law enforcement subsequently used CW1 to conduct the series of

controlled purchases of synthetic cannabinoids from Aroma Superstore set forth in the table below:

 Purchase     Product Purchased                                    Substance      Payment
 Date
                                                                                  Remitted

 02/13/18     133 silver envelopes each containing a leafy FUB-AMB                Cashier’s check
              substance. Envelopes were labeled “Get Real,” (Schedule I)          ($1,449.38)
              “Diablo,” “24 Monkey,” and “Bizarro.”

 03/26/18     24 clear glass bottles with black tops labeled FUB-AMB              Cashier’s check
              “Bizarro 10ml,” each containing a clear liquid. (Schedule I)        ($1,200)
              One vial was labeled “Cloud 9.” The box also
              contained sealed white envelopes. One of the
              envelopes was labeled “Aroma Horror Story.”

 06/06/18     250 silver envelopes, each containing a leafy        FUB-AMB,       Cashier’s check
              substance, with a variety of labels including but    ADB-           ($1,006.15)
              not limited to “Atomic Kush,” “Bizarro,”             FUBINACA
              “California Dreams,” and “Bomb Marley.”              (Schedule I)
              Four 5-milliliter plastic bottles, each containing
              a clear liquid, each bearing a label “Klimax
              Berry” or “XXX Strawberry Splash.”

 09/24/18     21 silver envelopes, each containing a leafy FUB-AMB                Credit card
              substance, labeled “Mad Hatter.”                   (Schedule I)
              Four 5-milliliter plastic bottles, each containing
              a clear liquid, each bearing a label “Get Real
              Blazing Blueberry,” Bubble Yum Orgazmo,”
              and “Strawberry Splash.”




                                                 7
           Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 8 of 37



    Purchase   Product Purchased                               Substance       Payment
    Date
                                                                               Remitted

    04/03/19   47 silver envelopes, each containing a leafy ADB-               Cashier’s check
               substance with a variety of labels including but FUBINACA       ($698.14)
               not limited to “Bizarro Hypnotic,” “24 K (Schedule I)1
               Monkey,” and “Make Aroma Great Again.”


II.      Identification of Walsh

         16.    Law enforcement interviewed a former employee of the businesses owned and

operated by RUIS, DRUMM, and TURNER. This person will hereinafter be referred to as “CW2”

(cooperating witness 2). CW2 will be referred to in the masculine regardless of true gender. CW2

was familiar with the methods by which RUIS, DRUMM, and TURNER operated their businesses

and sold synthetic cannabinoids to various customers around the country. CW2 stated that some

customers placed wholesale orders, which were orders of a pound or more. CW2 stated that RUIS

maintained a list of large-scale buyers of spice that he (RUIS) referred to as “whales.” CW2

identified WALSH as a “whale” based in New Hampshire who was RUIS’s second largest

customer.

         17.    CW2 stated that WALSH placed orders for between $6,000 and $10,000 worth of

spice and typically paid with two separate checks because the orders were for both of WALSH’s

businesses (Smoking Monkey, and Up In Smoke). CW2 further explained that when WALSH

called to place an order from the Aroma Superstore website, WALSH would verbally identify

himself by saying, “This is WALSH from Up N Smoke.”




1
 Not all lab reports have come back from this controlled purchase, but the ones that have been
completed have shown that the tested packets contained ADB-FUBINACA, a Schedule I
controlled substance.


                                               8
             Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 9 of 37



    III.         Financial Links Between RUIS, DRUMM, TURNER, and WALSH

           18.     A review of bank records associated with accounts linked to RUIS, DRUMM,

TURNER, and associated business entities revealed that RUIS, DRUMM, and TURNER appear

to be moving the proceeds of their synthetic cannabinoid sales between various accounts at

different financial institutions. Analysis of these various accounts showed payments made by

WALSH consistent with payments made for the purchase of spice.

The 9943 Account (New World Marketing / Joseph RUIS)

           19.     During the course of the investigation, agents identified a US Bank account, ending

in 9943 (hereinafter, the 9943 Account) held in the name of New World Marketing. The signature

card for the 9943 Account was listed under Joseph RUIS, with the phone number (212) 744-3388.

Bank records for the 9943 Account reveal that a total of approximately $1,009,169.13 in money

orders and cashier’s check deposits were made by customers throughout the United States for the

time period of approximately January 2017 through December 2018. Deposits were made on a

nearly daily basis. The money orders and cashier’s checks deposited into the 9943 Account

resemble the same method of payment that the Aroma Superstore/New World Marketing

employees instructed CW1 to use.

           20.     Bank records for the 9943 Account also reveal a total of $51,280.96 in deposits sent

from WALSH, including the below checks written to New World Marketing and signed by

WALSH.


                    Payee         Payee
Date                                               Instrument       Amount      Notes
                    Name          Account

                    New World     Smoking
04/02/18                                           CHK 2742         $5250.95    Signed by WALSH
                    Marketing     Monkey, Inc.




                                                    9
           Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 10 of 37




                New World     Smoker’s
04/02/18                                       CHK 3993         $5250.95     Signed by WALSH
                Marketing     City LTD

                New World     Smoker’s
04/06/18                                       CHK 4000         $5250.00     Signed by WALSH
                Marketing     City LTD

                New World     Smoking
04/06/18                                       CHK 2751         $5250.00     Signed by WALSH
                Marketing     Monkey, Inc.

                New World     Smoking
04/18/18                                       CHK 2763         $2509.53     Signed by WALSH
                Marketing     Monkey, Inc.

                New World     Smoker’s
04/18/18                                       CHK 4013         $2509.53     Signed by WALSH
                Marketing     City LTD

                New World     Smoker’s
05/01/18                                       CHK 4019         $3,000.00 Signed by WALSH
                Marketing     City LTD

                New World     Smoking
05/01/18                                       CHK 2769         $3,000.00 Signed by WALSH
                Marketing     Monkey, Inc.

                New World     Smoker’s
05/29/18                                       CHK 4041         $3,330.00 Signed by WALSH
                Marketing     City LTD

                New World     Smoking
05/29/18                                       CHK 2792         $3,330.00 Signed by WALSH
                Marketing     Monkey, Inc.

                New World     Smoker’s
06/12/18                                       CHK 4052         $3,300.00 Signed by WALSH
                Marketing     City LTD

                New World     Smoking
06/12/18                                       CHK 2805         $3,300.00 Signed by WALSH
                Marketing     Monkey, Inc.

                New World     Smoking
06/27/18                                       CHK 2820         $3,000.00 Signed by WALSH
                Marketing     Monkey, Inc.

                New World     Smoker’s
06/27/18                                       CHK 4067         $3,000.00 Signed by WALSH
                Marketing     City LTD

The 2005 Account (Desert Fulfillment – Logistics LLC / Bonnie TURNER)

       21.     During the course of the investigation, agents also identified a Wells Fargo account,

ending in 2005 (hereinafter, the 2005 Account), held in the name of Desert Fulfillment - Logistics




                                                10
           Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 11 of 37



LLC also known as Desert Fulfillment & Logistics LLC and DFL. Bank records for the 2005

Account revealed that the signature card dated June 26, 2018 lists Bonnie TURNER.

       22.     Between in and around August 2018 and April 2019, bank records reveal that there

was a total of approximately $809,279.60 in deposits into the 2005 Account. Those deposits

included money orders and cashier’s checks from various people throughout the United States.

Those financial instruments that were deposited resemble the same method of payment that the

Aroma Superstore/New World Marketing employees instructed CW1 to use.

       23.     Bank records for the 2005 Account also reveal a total of $129,893.50 USD deposits

in funds sent by WALSH including the below checks written to Desert Fulfillment and Logistics

and signed by WALSH.


                Payee       Payee
Date                                       Instrument     Amount           Notes
                Name        Account

                Desert      Smoking
08/23/18        Fulfillment Monkey,        CHK 2867       $3175.90         Signed by WALSH
                Logistics   Inc.

                Desert
                            Smoker’s
08/23/18        Fulfillment                CHK 4111       $3175.85         Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoker’s
09/17/18        Fulfillment                CHK 4132       $4224.48         Signed by WALSH
                            City LTD
                Logistics

                Desert      Smoking
09/17/18        Fulfillment Monkey,        CHK 2889       $4224.47         Signed by WALSH
                Logistics   Inc.

                Desert      Smoking
10/09/18        Fulfillment Monkey,        CHK 2906       $4000.00         Signed by WALSH
                Logistics   Inc.

                Desert
                            Smoker’s
10/09/18        Fulfillment                CHK 4147       $4000.00         Signed by WALSH
                            City LTD
                Logistics


                                              11
           Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 12 of 37




                Desert
                            Smokers
12/03/18        Fulfillment            CHK 4189    $3046.40     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
12/03/18        Fulfillment             CHK 2952   $3046.40     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
12/10/18        Fulfillment            CHK 4195    $4000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
12/10/18        Fulfillment             CHK 2960   $4000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
01/07/19        Fulfillment             CHK 2981   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smokers
01/07/19        Fulfillment            CHK 4210    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
01/16/19        Fulfillment             CHK 2986   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
01/16/19        Fulfillment            CHK 4214    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoker’s
01/31/19        Fulfillment            CHK 4225    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
01/31/19        Fulfillment             CHK 2997   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
02/07/19        Fulfillment             CHK 3004   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
02/07/19        Fulfillment            CHK 4232    $3000.00     Signed by WALSH
                            City LTD
                Logistics


                                          12
           Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 13 of 37




                Desert
                            Smoker’s
02/13/19        Fulfillment            CHK 4238    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
02/13/19        Fulfillment             CHK 3011   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
02/22/19        Fulfillment             CHK 3017   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
02/22/19        Fulfillment            CHK 4244    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoker’s
02/26/19        Fulfillment            CHK 4251    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
02/26/19        Fulfillment             CHK 3024   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
03/06/19        Fulfillment             CHK 3032   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
03/06/19        Fulfillment            CHK 4259    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
03/14/19        Fulfillment             CHK 3040   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
03/14/19        Fulfillment            CHK 4265    $3000.00     Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
03/20/19        Fulfillment             CHK 3047   $3000.00     Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
03/20/19        Fulfillment            CHK 4272    $3000.00     Signed by WALSH
                            City LTD
                Logistics


                                          13
           Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 14 of 37




                Desert
                            Smoking
03/29/19        Fulfillment             CHK 3054            $3000.00        Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoker’s
03/29/19        Fulfillment                 CHK 4280        $3000.00        Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoker’s
04/01/19        Fulfillment                 CHK 4285        $4500.00        Signed by WALSH
                            City LTD
                Logistics

                Desert
                            Smoking
04/01/19        Fulfillment             CHK 3059            $4500.00        Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
04/09/19        Fulfillment             CHK 3067            $3000.00        Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
04/14/19        Fulfillment             CHK 3074            $6000.00        Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
04/15/19        Fulfillment             CHK 3073            $3000.00        Signed by WALSH
                            Monkey Inc.
                Logistics

                Desert
                            Smoking
04/22/19        Fulfillment             CHK 3080            $6000.00        Signed by WALSH
                            Monkey Inc.
                Logistics

Additional Check Signed by WALSH Mailed to New World Marketing

       24.     On July 18, 2019, United States Postal Inspection Service was issued a search and

seizure warrant for 35 items of United States Postal Service Mail in association with a commercial

mail receiving agency (“CMRA”) box held by or for Joseph RUIS. CW1 was instructed to remit

payment to this CMRA box for the June 2018 and April 2019 controlled purchases of spice from

the Aroma Superstore website described in above. One of the seized mail parcels was from AVI

with a return address of “919 Lafayette Rd, Seabrook, N.H. 03874,” which corresponds to Target




                                               14
             Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 15 of 37



Locations 3 and 4, and was addressed to New World Marketing at “36101 Bob Hope Drive, Suite

E-5 Box 220, Rancho Mirage, CA. 92270.”2 AVI, or “Adult Video Inc.,” is doing business as

Leather & Lace Adult Videos, which is located at Target Location 4. As noted above, WALSH

also owns and operates, and is listed on business filings for, Leather & Lace.

            25.      Inside this mail parcel was a business check from S.M.I. (Smoking Monkey Inc.),

made payable to DFL,3 in the amount of $6,000.00 USD signed by WALSH and dated May 21,

2019. In a review of financial records, the check was written on a Provident Bank account (ending

in 9330) associated with Smoking Monkey Inc.

      IV.         Controlled Purchases of Synthetic Cannabinoids From WALSH

            26.      Beginning in and around June 2017, the Seabrook, New Hampshire, Police

Department (“SPD”) conducted a series of controlled and/or undercover purchases of synthetic

cannabinoids using either a confidential informant (“CI”) or undercover officer (“UC”). In each

transaction, the packages seized resembled the packages purchased directly from Aroma

Superstore by law enforcement in Virginia.            The controlled purchases from WALSH are

summarized in the table below:

    Date               Buyer          Purchase Quantity               Substance       Location
                                      Price
    06/29/17           CI             $40      Two 1.5-gm             FUB-AMB       Target
                                               packages labeled       (“Mad         Location 2
                                               “Mad Hatter” and       Hatter”); 5F-
                                               “Aces High             AB-PINACA
                                               Strawberry             (“Aces High
                                                                      Strawberry”)4
    09/24/18           UC             $60        One 10-gm            ADB-          Target
2
  The sender and recipient information on this parcel is listed as it appears on the parcel, including
with respect to capitalization, punctuation, and the spelling of addresses.
3
  DFL is believed to be short for Desert Fulfillment Logistics, a company associated with RUIS,
DRUMM, and TURNER.
4
  While these substances were not listed on the federal schedule at the time of purchase, both
substances had chemical structure similarities to Schedule I controlled substances AB-PINACA
and MDMB-FUBINACA. FUB-AMB is now listed as Schedule I controlled substances.


                                                    15
        Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 16 of 37



                                            package labeled       FUBINACA        Location 2
                                            “Mad Hatter”
 09/24/18        UC             $60         One 10-gm             ADB-            Target
                                            package labeled       FUBINACA        Location 3
                                            “Mad Hatter”
 10/03/19        UC             $70         One 10-gm             Lab results     Target
                                            package labeled       have not yet    Location 2
                                            “Cloud 9 Second       come back.
                                            Generation Mad
                                            Hatter Incense.”
 10/03/19        UC             $70         One 10-gm             Lab results     Target
                                            package labeled       have not yet    Location 3
                                            “Cloud 9 Second       come back.
                                            Generation Mad
                                            Hatter Incense.”


VI.    Overdoses Connected to WALSH’s Sales of Spice

       27.    On September 6, 2018, SPD received information from the New Hampshire

Medical Examiner’s Office concerning a fatal overdose suspected to be caused by synthetic

cannabinoids. The medical examiner provided the contact information for a friend of the deceased,

who will hereinafter be referred to as “CW3.” CW3 will be referred to herein in the masculine,

regardless of true gender. CW3 stated that the deceased smoked Mad Hatter Blueberry spice,

which CW3 believed was purchased from Target Location 2 (The Smoking Monkey) for $60.00

in July 2018. Historically, CW3 stated he purchased spice for himself from Target Location 2;

however, CW3 suffered from his own overdose which left him hospitalized in a coma for multiple

days in July 2018. CW3 provided SPD with the packaging and remaining Mad Hatter Blueberry

spice that the deceased smoked prior to his overdose. A chemical analysis of the synthetic

cannabinoid turned over to law enforcement confirmed the presence of ADB-FUBINACA, a

Schedule I synthetic cannabinoid. The official cause of death of the decedent was listed as

complications of rhabdomyolysis due to acute intoxication by ADB-FUBINACA.




                                               16
          Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 17 of 37



          28. On May 20, 2019, SPD received a call from an individual who stated that her son

purchased spice from Target Location 2 and Target Location 3. This individual was distraught

because her son had overdosed on synthetic cannabinoids and was hospitalized. The individual

stated that she recovered a small baggie containing spice from her son’s car, and that her

husband’s credit card was missing but there was a $15 charge on it from Target Location 2.

   VII.     Activities at WALSH’s Residence (Target Location 1)

       29. On April 3, 2019, SPD responded to Target Location 1 for a reported suicide. As it

turned out, WALSH’s wife had committed suicide. WALSH was present at Target Location 1

when officers arrived and allowed them to enter the home. Photographs taken by officers on this

day captured images of mail from Bank Card USA, a merchant service for The Smoking Monkey

Inc. The mailings from Bank Card USA were addressed to 6 Smiths Lane, Unit 7, Seabrook, New

Hampshire, 03874, which is the previous address for The Smoking Monkey retail store. The

photographs from Target Location 1 also show a mailing from the Department of the Treasury,

Internal Revenue Service, addressed to Smoking Monkey Inc. at an address in Seabrook associated

with WALSH. Finally, a mailing from a CPA addressed to Smoking Monkey, Inc, Attn. Bill

WALSH was found at Target Location 1. The presence of these mailings at Target Location 1

demonstrates WALSH utilizes his home residence for business purposes and maintains documents

associated with the business through which he is selling synthetic cannabinoids at his residence.

                EVIDENCE AT THE PREMISES TO BE SEARCHED

       30. Given the evidence and circumstances discussed in this affidavit, there is reason to

believe that evidence related to a conspiracy to distribute controlled substances, in violation of 21

U.S.C. §§ 841(a)(1) and 846, will be found within the Target Locations. Specifically, there is

probable cause to believe that WALSH, who exercises control over the Target Locations, is




                                                 17
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 18 of 37



actively involved in the foregoing offenses and maintains within the Target Locations items

related to such conduct.

       31. This conclusion is further supported by my experience, training, and knowledge of

this investigation as related to the distribution of controlled substances, through which I am aware

of the following information:

                a.     Drug traffickers commonly maintain at their residences and on their

       property additional quantities of the illicit drugs being distributed, as well as packaging

       materials, scales, owe sheets, and other drug paraphernalia in their residences or on their

       property. Such contraband may be concealed in locations known to the traffickers to avoid

       law enforcement detection.

                b.     Drug traffickers commonly maintain at their residences and on their

       property books, records, receipts, mobile data storage units, computers, notes, ledgers,

       airline tickets, money orders, passports, visas, and other papers relating to the

       transportation, purchase, packaging, sale, and distribution of controlled substances.

                c.     Drug traffickers commonly maintain in their residences and on their

       property books, paper, and other records which reflect the names, addresses, and telephone

       numbers of their suppliers, couriers, customers, and other associates in the illegal drug

       trade.

                d.     Drug traffickers commonly maintain books, papers, and documents in

       secure locations within their residences and their property, so they can have ready access

       to such information, including documents related to their rental or occupancy of their

       residence and financial records. These financial records include receipts, wire transfers,




                                                18
        Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 19 of 37



       money orders that aid in the concealment and transfer of proceeds from their illicit drug

       trade.

                e.    Drug traffickers attempt to legitimize the proceeds from the sale of

       controlled substances. Books and papers relating to such efforts, including cashier checks,

       money orders, and ledgers are maintained in the residences and on the property of the drug

       trafficker. Drug traffickers often keep information and/or currency relating to their illicit

       drug trade in locked or closed containers in their residence in an attempt to secure these

       items.

                f.    Drug traffickers take, or cause to be taken, photographs and/or videos of

       themselves, their associates in the drug trade, property derived from the distribution of

       narcotics, and their products, and that such photographs and/or videos are often kept in

       their residences.

                g.    Drug traffickers commonly make attempts to conceal contraband in

       vehicles for the purpose of transportation.

                h.    Drug traffickers very often place assets, including real and personal

       property, such as vehicles, in names other than their own to avoid the detection and

       forfeiture of such assets by government agencies and continue to use these assets and to

       exercise dominion and control over them even though the assets are normally owned by

       them.

       32. Furthermore, based on my experience, training, and knowledge of this investigation

as it relates to money laundering and/or structured financial transactions, I am aware of the

following information:




                                                19
 Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 20 of 37



         a.     It is common for individuals involved in financial crimes to hide the

proceeds and records of such financial crimes — including but not limited to books,

records, receipts, notes, ledgers, business and personal checks, business and individual

checking account and brokerage account statements, credit cards, credit card statements,

account numbers, access numbers, and false identifications — within their residences and

offices/businesses, for ready access and also to conceal such items from law enforcement.

These individuals will often deposit monies derived from an illegal activity into bank or

brokerage accounts that they maintain, and then use those monies through wire transfers

and other withdrawals and checks written from the accounts.

         b.     Individuals engaging in financial crimes such as money laundering and

structuring transactions will commonly convert the proceeds from unlawful activities into

other assets such as real property, investments, automobiles, boats, and aircraft. I also

know that it is a common practice of individuals involved in money laundering to maintain

at their residences, places of business, and other sites to which they have access, records

such as (1) corporate and accounting records, (2) telephone bills and statements, (3)

banking, brokerage, and investment files and records, and (4) correspondence with co-

conspirators which are related to their illegal activities.

         c.     Individuals engaged in financial crimes often conceal large amounts of

currency, financial instruments, precious metals, jewelry and other things of value and/or

proceeds of financial transactions made from engaging in financial crimes within their

residences, offices/businesses, garages, storage buildings, automobiles, and safety deposit

boxes.




                                          20
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 21 of 37



               d.      Money service businesses, whether licensed or not, necessarily require the

       production and retention of records on the business premises and/or in the personal

       residences indicative of the acquisition and disposition of large sums of currency and/or

       currency equivalents. The records produced and retained include the types of records

       identified in Attachment B, which is incorporated herein.

       33.     I also know through my training, experience, and knowledge of this investigation,

that it is common to maintain and store the aforementioned evidence, in particular of financial

crimes, electronically, using computer hardware, software, electronic storage devices, and

different types of computer media, as discussed more fully below.

                                  ELECTRONIC EVIDENCE

       34. Pursuant to Rule 41(e)(2)(B), the warrant applied for would also authorize the seizure,

or, potentially, the copying, of electronically stored information within any seized digital devices

and electronic storage media. As used herein, the terms “electronic storage media” and digital

devices” include any electronic system or device capable of storing or processing data in digital

form, including central processing units; desktop computers, laptop computers, notebooks, and

tablet computers; personal digital assistants; wireless communication devices, such as telephone

paging devices, beepers, mobile telephones, and smart phones; digital cameras; peripheral

input/output devices, such as keyboards, printers, scanners, plotters, monitors, and drives intended

for removable media; related communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy disks, USB flash drives, memory

cards, optical disks, and magnetic tapes used to store digital data (excluding analog tapes such as

VHS); and security devices.




                                                21
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 22 of 37



       35. Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I respectfully submit that if electronic storage media or digital devices are found in the

subject premises, there is probable cause to believe that the records and information described in

Attachment B will be stored in such media or devices for, but not limited to, the following reasons:

               a.      Individuals who engage in criminal activities, in particular financial crimes,

       use digital devices to communicate with co-conspirators online, but they also store on

       computer hard drives and other electronic storage media records relating to their illegal

       activity. Online criminals store these documents and records, which can include logs of

       online “chats” with co-conspirators; email correspondence; contact information of co-

       conspirators, including telephone numbers, email addresses, identifiers for instant

       messaging and social media accounts; stolen financial and personal identification data,

       including bank account numbers, credit card numbers, and names, addresses, telephone

       numbers, and social security numbers of other individuals; and records of illegal

       transactions using stolen financial and personal identification data, to, among other things:

                     i. keep track of co-conspirators’ contact information;

                    ii. keep a record of illegal transactions for future reference;

                    iii. keep an accounting of illegal proceeds for purposes of, among other things,

                       splitting those proceeds with co-conspirators; and

                    iv. store stolen data for future exploitation.

               b.      Individuals engaging in the criminal activities, in the event that they change

       computers, will often “back up” or transfer files from their old computers’ hard drives to




                                                  22
 Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 23 of 37



that of their new computers, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.

       c.      Computer, smart phone, and other digital device files, or remnants of such

files, can be recovered months or even years after they have been downloaded onto an

electronic storage medium, deleted, or viewed via the Internet. Electronic files downloaded

to a storage medium can be stored for years at little or no cost. Even when such files have

been deleted, they can be recovered months or years later using forensic tools. This is so

because when a person “deletes” a file on a computer, the data contained in the file does

not actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.

       d.      Therefore, deleted files, or remnants of deleted files, may reside in free

space or slack space — that is, in space on the storage medium that is not currently being

used by an active file — for long periods of time before they are overwritten. In addition,

a computer’s operating system may also keep a record of deleted data in a “swap” or

“recovery” file.

       e.      Wholly apart from user-generated files, computer storage media — in

particular, computers’ internal hard drives — contain electronic evidence of how a

computer has been used, what it has been used for, and who has used it. To give a few

examples, this forensic evidence can take the form of operating system configurations,

artifacts from operating system or application operation, file system data structures, and

virtual memory “swap” or paging files. Computer users typically do not erase or delete this

evidence, because special software is typically required for that task. However, it is

technically possible to delete this information.




                                         23
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 24 of 37



               f.      Similarly, files that have been viewed via the Internet are sometimes

       automatically downloaded into a temporary Internet directory or “cache.” The browser

       typically maintains a fixed amount of electronic storage medium space devoted to these

       files, and the files are only overwritten as they are replaced with more recently viewed

       Internet pages. Thus, the ability to retrieve “residue” of an electronic file from an electronic

       storage medium depends less on when the file was downloaded or viewed than on a

       particular user’s operating system, storage capacity, and computer, smart phone, or other

       digital device habits.

       36. Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the seized

items were used, the purpose of their use, who used them, and when. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search warrant

at a residence. There is probable cause to believe that this forensic electronic evidence will be on

any storage medium at the Target Locations because:

               a.      Data on the storage medium can provide evidence of a file that was once on

       the storage medium but has since been deleted or edited, or of a deleted portion of a file

       (such as a paragraph that has been deleted from a word processing file). Virtual memory

       paging systems can leave traces of information on the storage medium that show what tasks

       and processes were recently active. Web browsers, e-mail programs, and chat programs

       store configuration information on the storage medium that can reveal information such as

       online nicknames and passwords. Operating systems can record additional information,

       such as the attachment of peripherals, the attachment of USB flash storage devices or other




                                                 24
 Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 25 of 37



external storage media, and the times the computer was in use. Computer file systems can

record information about the dates files were created and the sequence in which they were

created, although this information can later be falsified.

       b.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw

conclusions about how electronic devices were used, the purpose of their use, who used

them, and when.

       c.      The process of identifying the exact electronically stored information on

storage medium that are necessary to draw an accurate conclusion is a dynamic process.

Electronic evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend

on other information stored on the computer and the application of knowledge about how

a computer behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.

       d.      Further, in finding evidence of how a device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

       e.      I know that when an individual uses a digital device to engage in criminal

activities, including criminal conspiracies, the individual’s device will generally serve both

as an instrumentality for committing the crime, and also as a storage medium for evidence

of the crime. The digital device is an instrumentality of the crime because it is used as a

means of committing the criminal offense. The digital device is also likely to be a storage

medium for evidence of crime. From my training and experience, I believe that a digital




                                         25
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 26 of 37



       device used to commit a crime of this type may contain data that is evidence of how the

       digital device was used; data that was sent or received; notes as to how the criminal conduct

       was achieved; records of Internet discussions about the crime; and other records that

       indicate the nature of the offense and the identities of those perpetrating it.

       37. Methods to be used to search digital devices. Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I know that:

               a.      Searching digital devices can be an extremely technical process, often

       requiring specific expertise, specialized equipment, and substantial amounts of time. There

       are so many types of digital devices and software programs in use today that it is impossible

       to bring to the search site all of the necessary technical manuals, specialized equipment,

       and software programs necessary to conduct a thorough search. Digital devices – whether,

       for example, desktop computers, mobile devices, or portable storage devices – may be

       customized with a vast array of software applications, each generating a particular form of

       information or records and each often requiring unique forensic tools, techniques, and

       expertise. As a result, it may be necessary to consult with specially trained personnel who

       have specific expertise in the types of digital devices, operating systems, or software

       applications that are being searched, and to obtain specialized hardware and software

       solutions to meet the needs of a particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

       modification or destruction. Searching digital devices can require the use of precise,

       scientific procedures that are designed to maintain the integrity of digital data and to

       recover “hidden,” erased, compressed, encrypted, or password-protected data. Recovery




                                                  26
 Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 27 of 37



of “residue” of electronic files from electronic storage media also requires specialized tools

and often substantial time. As a result, a controlled environment, such as a law enforcement

laboratory or similar facility, is essential to conducting a complete and accurate analysis of

data stored on digital devices.

       c.      The volume of data stored on many digital devices will typically be so large

that it will be extremely impractical to search for data during the physical search of the

premises. Smart phones capable of storing 64 gigabytes, flash drives capable of storing

128 gigabytes, and desktop computers capable of storing 500 or more gigabytes are now

commonplace. Consequently, just one device might contain enormous amounts of data.

       d.      Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the

absence of particular data on a digital device. For example, to rebut a claim that the owner

of a digital device was not responsible for a particular use because the device was being

controlled remotely by malicious software, it may be necessary to show that malicious

software that allows someone else to control the digital device remotely is not present on

the digital device. Evidence of the absence of particular data or software on a digital device

is not able to be segregated from the digital device itself. Analysis of the digital device as

a whole to demonstrate the absence of particular data or software requires specialized tools

and a controlled laboratory environment, and can require substantial time.

       e.      Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a

user can easily change the extension to “.txt” to conceal the image and make it appear that




                                         27
 Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 28 of 37



the file contains text. Digital device users can also attempt to conceal data by using

encryption, which means that a password or device, such as a “dongle” or “keycard,” is

necessary to decrypt the data into readable form. Digital device users may encode

communications or files, including substituting innocuous terms for incriminating terms or

deliberately misspelling words, thereby thwarting “keyword” search techniques and

necessitating continuous modification of keyword terms. Moreover, certain file formats,

like portable document format (“PDF”), do not lend themselves to keyword searches.

Some applications for computers, smart phones, and other digital devices, do not store data

as searchable text; rather, the data is saved in a proprietary non-text format. Documents

printed by a computer, even if the document was never saved to the hard drive, are

recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition,

digital device users can conceal data within another seemingly unrelated and innocuous

file in a process called “steganography.” For example, by using steganography a digital

device user can conceal text in an image file that cannot be viewed when the image file is

opened. Digital devices may also contain “booby traps” that destroy or alter data if certain

procedures are not scrupulously followed. A substantial amount of time is necessary to

extract and sort through data that is concealed, encrypted, or subject to booby traps, to

determine whether it is evidence, contraband or instrumentalities of a crime.

       f.      Analyzing the contents of mobile devices can be very labor intensive and

also requires special technical skills, equipment, and software. The large, and ever

increasing, number and variety of available mobile device applications generate unique

forms of data, in different formats, and user information, all of which present formidable




                                        28
 Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 29 of 37



and sometimes novel forensic challenges to investigators that cannot be anticipated before

examination of the device. Additionally, most smart phones and other mobile devices

require passwords for access. For example, even older iPhone 4 models, running IOS 7,

deployed a type of sophisticated encryption known as “AES-256 encryption” to secure and

encrypt the operating system and application data, which could only be bypassed with a

numeric passcode. Newer cell phones employ equally sophisticated encryption along with

alpha-numeric passcodes, rendering most smart phones inaccessible without highly

sophisticated forensic tools and techniques, or assistance from the phone manufacturer.

Mobile devices used by individuals engaged in criminal activity are often further protected

and encrypted by one or more third party applications, of which there are many. For

example, one such mobile application, “Hide It Pro,” disguises itself as an audio

application, allows users to hide pictures and documents, and offers the same sophisticated

AES-256 encryption for all data stored within the database in the mobile device.

       g.      Based on all of the foregoing, I respectfully submit that searching any

electronic storage media or digital device for the information, records, or evidence subject

to seizure pursuant to this warrant may require a wide array of electronic data analysis

techniques and may take weeks or months to complete. Any pre-defined search protocol

would only inevitably result in over- or under-inclusive searches, and misdirected time and

effort, as forensic examiners encounter technological and user-created challenges, content,

and software applications that cannot be anticipated in advance of the forensic examination

of the media or devices. In light of these difficulties, I request permission to use whatever

data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.




                                         29
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 30 of 37



       38. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B),

the warrant I am applying for would permit seizing, imaging, or otherwise copying storage media

that reasonably appear to contain some or all of the evidence described in the warrant, and would

authorize a later review of the media or information consistent with the warrant. The later review

may require techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of a hard drive to human inspection in order to determine whether it

is evidence described by the warrant.

       39. Based on the information discussed above, the specific items to be seized are described

and detailed in Attachment B.

                                        CONCLUSION

       40. Based on the information provided in this affidavit, I submit that there is probable

cause to believe that the items set forth in Attachment B will be found within the Target Locations

described in Attachment A and that such items constitute evidence related to the distribution of

controlled substances, and any attempts and/or conspiracies to do the same, in violation of Title

21, United States Code, Sections 841(a)(1) and 846.

       41. Wherefore, pursuant to Rule 41 of the Federal Rules of Criminal Procedure, I

respectfully request warrants to search Target Locations 1, Target Location 2, and Target

Location 3, which are all located within the District of New Hampshire.




                                                30
        Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 31 of 37



       42. I declare under penalty of perjury that the statements above are true and correct to the

best of my knowledge and belief.




                                                    ______________________________
                                                     /s/ Derek Dunn
                                                    Derek Dunn
                                                    Special Agent
                                                    Homeland Security Investigations


                                            Nov. 12
Sworn and subscribed to me on ______________________________, 2019.



__________________________________
The Honorable
United States Magistrate Judge




                                               31
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 32 of 37




                                       ATTACHMENT A

                                PREMISES TO BE SEARCHED

       The properties to be searched are the following, including any and all structures and/or

vehicles located within the curtilage thereof:

      Target Location 1 (35 Jean Drive, Seabrook, New Hampshire 03874) is a multiple story

       single-family residence with a detached two-story garage, gray and white in color, and

       having three or more bedrooms.

      Target Location 2 (14 New Zealand Road, Seabrook, New Hampshire 03874) consists of

       retail units of gray and white siding in a business complex. The location bears the name

       “Smoking Monkey” on the exterior and again above a double set of glass doors.

      Target Location 3 (919 Lafayette Road, Seabrook, New Hampshire 03874) is a

       commercial retail space located in a strip center with other retail business and residential

       space located above. The building is blue and white in color. The target location has a

       yellow sign on the exterior of the building above the door that reads “Up N Smoke Smoking

       Accessories.”

      Target Location 4 (919 Lafayette Road, Seabrook, New Hampshire 03874) is a

       commercial retail space located in a strip center with other retail business and residential

       space located above. It is connected to Target Location 3 by an adjoining interior doorway.
       The building is blue and white in color. The target location has a sign on the exterior of

       the building above the door that reads in black and red lettering, “Leather & Lace Adult

       Videos.”




                                                 1
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 33 of 37



                                       ATTACHMENT B

               LIST OF ITEMS AUTHORIZED TO BE SEARCHED-FOR
             AND SEIZED PURSUANT TO FEDERAL SEARCH WARRANT

       The items to be seized are evidence, contraband, fruits, or instrumentalities of violations of
21 U.S.C. §§ 841 and 846, pertaining to the distribution of controlled substances (the Subject
Offenses), namely:

        a.     Controlled substances and/or controlled substances residue, indicia of distribution
(such as scales or packaging materials), records and documents, receipts, notes ledgers, and other
papers including any computerized or electronic records, including cellular telephones, relating to
the ordering, purchase, or possession of controlled substances;

      b.      Records and documents, receipts, notes ledgers and other papers including any
computerized or electronic records including cellular telephones, relating to the laundering of
money or structuring of financial transactions;

       c.    United States currency, financial instruments — including but not limited to stocks
and bonds — and other illicit gains;

       d.      Address and/or telephone books, appointment logs, daily or monthly planners,
Rolodexes, meeting schedules, any and all materials reflecting names, addresses, telephone
numbers, pager numbers, fax numbers and/or telex numbers of co-conspirators, including any
individuals with whom a financial relationship exists, as well as financial institutions and other
individuals or businesses with whom a financial relationship exists;

       e.      Photographs, including still photos, negatives, video tapes, films, undeveloped film
and the contents therein, in particular photographs of co-conspirators, of assets and/ or controlled
substances;

        f.     Indicia of occupancy, residency, rental and/ or ownership of the premises described
herein, including, but not limited to, utility and telephone bills, cancelled envelopes, rental,
purchases or lease agreements, and keys;

        g.      Tickets, notes, receipts, and other items relating to domestic and international
travel, including but not limited to, airline tickets, boarding passes, airline receipts, car rental
agreements, commercial bus tickets, passports, and visas;

       h.    Any locked or closed containers including but not limited to safes, both
combination and lock type, and their contents, which could include any of the above listed
evidence;
                                                 2
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 34 of 37




         i.      Books and records of corporations, partnerships, trusts and/or businesses, both
domestic and foreign, including but not limited to: articles of incorporation or other formation or
dissolution documents, bylaws, minutes of any corporate, board or shareholder s meeting, stock
registers or other records identifying corporate shareholders, records reflecting the true or
beneficial owner of any business, documentation evidencing the secreting, movement, transfer, or
conversion of assets, both monetary and non-monetary, records identifying shareholders, partners,
directors, or officers, personnel or payroll records, income or excise tax returns and/or copies,
corporate seals, financial statements, journals, ledgers, notes, workpapers, real estate transaction
records, bank statements and related records, brokerage account statements and related records,
cancelled checks, deposit slips and other items, withdrawal slips and other items, passbooks, letters
of credit, credit card statements and receipts, money orders, bank drafts and cashiers checks, bank
checks, safe deposit box keys, receipts, invoices, lease agreements, correspondence, agreements,
declarations, certifications, powers-of-attorney and other items evidencing the ownership or
control of other business entities, and other items evidencing income, expenditures, assets,
liabilities or investments;

        j.      Books and records of personal income, expenditures or investments, both domestic
and foreign, including but not limited to: income or excise tax returns and/or copies, financial
statements, journals, ledgers, notes, workpapers, bank statements and related records, cancelled
checks, passbooks, letters of credit, credit card statements and receipts, money orders, bank drafts
and cashiers checks, bank checks, safe deposit box keys, brokerage or other financial institution
transaction statements, stocks, bonds, mortgages, real estate transaction records, receipts, invoices,
and other items evidencing income, expenditures, assets, liabilities or investments;

       k.     Records of loans, contracts, mortgages, notes, agreements, applications, schedules,
records of payments, financing statements, collateral records, and other financial records;

        l.      Records relating to the use of landline, credit card, and cellular telephone services,
including cellular telephones, facsimile machines and the stored electronic communications
therein, as well as documentation containing telephone, credit card, and computer access codes;

       m.      Records relating to the rental of post office boxes or drop boxes, domestic and
foreign;

       n.      All documents reflecting the names of personal aliases, corporate entities, shell
corporations, partnerships, relatives and associates (nominees);

     o.      Logs of electronic communications, disks of communications, hard copies of
communications, audio cassette tapes of communications, calendars, appointment books,

                                                  3
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 35 of 37



telephone number lists, incoming and outgoing facsimile messages, and any documentation,
telephone records, bank account information or wire transfer information;

        p.      Electronic equipment, including but not limited to computers, facsimile machines,
currency counting machines, telephone answering machines used to generate, transfer, count,
record, and/or store the information described in the above-listed evidence. Additionally, computer
software, tapes, discs, audio tapes, flash drives, memory sticks, PDAs, cellular telephones, and the
contents therein, containing the information generated by the aforementioned electronic
equipment.

        As used herein, the terms “records,” “documents,” “programs,” “applications,” and
“materials” include records, documents, programs, applications, and materials created, modified,
or stored in any form, including in digital form on any digital device and any forensic copies
thereof.

        As used herein, the term “digital device” includes any electronic system or device capable
of storing or processing data in digital form, including central processing units; desktop, laptop,
notebook, and tablet computers; personal digital assistants; wireless communication devices, such
as telephone paging devices, beepers, mobile telephones, and smart phones; digital cameras;
gaming consoles (including Sony PlayStations and Microsoft Xboxes); peripheral input/output
devices, such as keyboards, printers, scanners, plotters, monitors, and drives intended for
removable media; related communications devices, such as modems, routers, cables, and
connections; storage media, such as hard disk drives, floppy disks, memory cards, optical disks,
and magnetic tapes used to store digital data (excluding analog tapes such as VHS); and security
devices.

                     SEARCH PROCEDURE FOR DIGITAL DEVICES

       In searching digital devices or forensic copies thereof, law enforcement personnel
executing this search warrant will employ the following procedure:

        a.     Law enforcement personnel or other individuals assisting law enforcement
personnel (the “search team”) will, in their discretion, either search the digital device(s) on-site or
seize and transport the device(s) and/or forensic image(s) thereof to an appropriate law
enforcement laboratory or similar facility to be searched at that location. The search team shall
complete the search as soon as is practicable but not to exceed 120 days from the date of execution
of the warrant. The government will not search the digital device(s) and/or forensic image(s)
thereof beyond this 120-day period without obtaining an extension of time order from the Court.

       b.      The search team will conduct the search only by using search protocols specifically
chosen to identify only the specific items to be seized under this warrant.

              i.     The search team may subject all of the data contained in each digital device
       capable of containing any of the items to be seized to the search protocols to determine
       whether the device and any data thereon falls within the list of items to be seized. The

                                                  4
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 36 of 37



        search team may also search for and attempt to recover deleted, “hidden,” or encrypted
        data to determine, pursuant to the search protocols, whether the data falls within the list of
        items to be seized.

               ii.     The search team may use tools to exclude normal operating system files and
        standard third-party software that do not need to be searched.

                iii.    The search team may use forensic examination and searching tools, such as
        “EnCase” and “FTK” (Forensic Tool Kit), which tools may use hashing and other
        sophisticated techniques.

       c.      If the search team, while searching a digital device, encounters immediately
apparent contraband or other evidence of a crime outside the scope of the items to be seized, the
team shall immediately discontinue its search of that device pending further order of the Court and
shall make and retain notes detailing how the contraband or other evidence of a crime was
encountered, including how it was immediately apparent contraband or evidence of a crime.

         d.     If the search determines that a digital device does not contain any data falling within
the list of items to be seized, the government will, as soon as is practicable, return the device and
delete or destroy all forensic copies thereof.

       e.      If the search determines that a digital device does contain data falling within the list
of items to be seized, the government may make and retain copies of such data, and may access
such data at any time.

        f.      If the search determines that a digital device is (1) itself an item to be seized and/or
(2) contains data falling within the list of other items to be seized, the government may retain the
digital device and any forensic copies of the digital device, but may not access data falling outside
the scope of the other items to be seized (after the time for searching the device has expired) absent
further court order.

        g.      The government may also retain a digital device if the government, prior to the end
of the search period, obtains an order from the Court authorizing retention of the device (or while
an application for such an order is pending), including in circumstances where the government has
not been able to fully search a device because the device or files contained therein is/are encrypted.

       h.       After the completion of the search of the digital devices, the government shall not
access digital data falling outside the scope of the items to be seized absent further order of the
Court.

       In order to search for data capable of being read or interpreted by a digital device, law
enforcement personnel are authorized to seize the following items:




                                                   5
         Case 1:19-mj-00230-AJ Document 1-1 Filed 11/12/19 Page 37 of 37




        a.      Any digital device capable of being used to commit, further, or store evidence of
the offense(s) listed above;

       b.       Any equipment used to facilitate the transmission, creation, display, encoding, or
storage of digital data;

       c.      Any magnetic, electronic, or optical storage device capable of storing digital data;

        d.      Any documentation, operating logs, or reference manuals regarding the operation
of the digital device or software used in the digital device;

         e.      Any applications, utility programs, compilers, interpreters, or other software used
to facilitate direct or indirect communication with the digital device;

       f.      Any physical keys, encryption devices, dongles, or similar physical items that are
necessary to gain access to the digital device or data stored on the digital device; and

        g.     Any passwords, password files, biometric keys, test keys, encryption codes, or
other information necessary to access the digital device or data stored on the digital device.

        During the execution of this search warrant, law enforcement is permitted to: (1) depress
WALSH’s thumb and/or fingers onto the fingerprint sensor of the device (only when the device
has such a sensor), and direct which specific finger(s) and/or thumb(s) shall be depressed; and (2)
hold the device in front of WALSH’s face with his or her eyes open to activate the facial-, iris-, or
retina-recognition feature, in order to gain access to the contents of any such device. In depressing
a person’s thumb or finger onto a device and in holding a device in front of a person’s face, law
enforcement may not use excessive force, as defined in Graham v. Connor, 490 U.S. 386 (1989);
specifically, law enforcement may use no more than objectively reasonable force in light of the
facts and circumstances confronting them.

       The special procedures relating to digital devices found in this warrant govern only the
search of digital devices pursuant to the authority conferred by this warrant and do not apply to
any search of digital devices pursuant to any other court order.

       NOTE: Any wireless or cellular telephones shall be searched for the information set forth
       in this Attachment including recent calls, contact lists, stored text messages, emails, and
       any other stored files or data.

       The search authorized by this Warrant for the subject property is of the entire premises,
       including all buildings, outbuildings, garages, yard areas, trash containers, storage areas,
       vehicles and containers used in connection with or within the curtilage of the Target
       Locations.


                                                 6
